Citation Nr: 1242678	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-17 139	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a low back injury.

3.  Entitlement to service connection for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran had an initial period of active duty for training (ACDUTRA) from March 1978 to August 1978, and served in the Georgia Army National Guard from November 1977 to March 1984.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2007 and January 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The November 2007 rating decision denied service connection for a low back disorder and bilateral pes planus.  The January 2012 decision denied service connection for posttraumatic stress disorder.  


FINDINGS OF FACT

1.  In a December 13, 2010, decision, the Board denied the Veteran's claim for entitlement to service connection for bilateral pes planus.

2.  Prior to the December 13, 2010, decision, the Veteran had indicated he desired to appear at a hearing at the RO before a Veterans Law Judge.

3.  The Veteran has clarified his intent to appear at the RO before a Veterans Law Judge.


CONCLUSION OF LAW

The December 13, 2010, Board decision addressing the issue of entitlement to service connection for bilateral pes planus is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).    

The Board denied the Veteran's claim for entitlement to service connection for bilateral pes planus in a December 13, 2010, decision.  Subsequent review of the Veteran's VA claims folder shows that the Veteran had sought to present testimony at a hearing before a Board Member.  See VA Form -9, dated April 2009 and May 2010.  The Board requested that the Veteran clarify his desire.   In correspondence received from the Veteran on December 3, 2012, the Veteran clarified that he wanted a hearing at the RO before a Veterans Law Judge, accordingly, the December 2010 decision must be vacated.  


ORDER

The December 13, 2010, Board decision addressing the issue of entitlement to service connection for bilateral pes planus is vacated.


REMAND

Because the Veteran has requested a travel Board hearing and because the Board has reinstated the Veteran's claim for entitlement to service connection for bilateral pes planus, the claims are remanded for scheduling of Board hearing at the RO.

In addition, a review of the Veteran's Virtual VA electronic record shows that the RO denied service connection for posttraumatic stress disorder in January 2012.  The Veteran then submitted a notice of disagreement in February 2012, however, a statement of the case has not yet been issued.  As a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the issue of service connection for posttraumatic stress disorder.  The Veteran must be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal.  

2.  Schedule the Veteran for a Board hearing at the RO and ensure that the Veteran is notified of the hearing location, date and time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



